Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 6, 12 and 14-15 recites the broad recitation (between 46° and 89°, between 100° and 140°, between 30 µm and 150 µm, between 3 µm and 30 µm and between 30 nm and 100 nm) , and the claims also recite (between 50° and 80°, between 110° and 130°, between 40 µm and 100 µm, between 3 µm and 30 µm and between 35 nm and 60 nm) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gee et al. (US 2010/0206352 A1).

In view of Claim 1, Gee et al. teaches a solar cell module (Figure 4) comprising a light transmitting element (Figure 4, #414 & Paragraph 0026), a front encapsulant layer (Paragraph 0024), a plurality of solar cells spaced from each other (Figure 4, #408), a back encapsulant layer (Paragraph 0024), and an encapsulation backsheet disposed in the module’s thickness direction (Figure 4, #402 & Paragraph 0025).
Gee et al. teaches the plurality of solar cells form a matrix which comprises a plurality of solar cell string parallel with each other (Figure 3, #306 & Paragraph 0024), each solar cell string being made 

	In view of Claim 2, Gee et al. is relied upon for the reasons given above in addressing Claim 1.  Gee et al. teaches that each of the light redirecting films is fixed to the opposing ends of corresponding two adjacent solar cells on their back side by an adhesive (Figure 7 & Paragraph 0026).

	In view of Claim 3, Gee et al. is relied upon for the reasons given above in addressing Claim 1.  Gee et al. teaches that each of the optical structures comprises a plurality of triangular prisms, and a line perpendicular to a triangular prim’s smallest cross section is defined as the triangular prism’s trend, then the light redirecting film comprises a transversely striped film whose triangular prims trends are parallel to its lengthwise direction (Figure 5).

In view of Claim 5, Gee et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the mathematical formula set forth in claim 5, Gee et al. teaches the same structure as recited.  The Examiner directs applicant to MPEP 2112.02, "Under the principles of inherency, if a prior 

	In view of Claim 10, Gee et al. is relied upon for the reasons given above in addressing Claim 3.  Gee et al. teaches that on at least one position spatially corresponding to the string gaps, and on at least one position spatially corresponding to the cells gaps, the collimated-striped films are disposed (Paragraph 0035).

	In view of Claim 11, Gee et al. is relied upon for the reasons given above in addressing Claim 1.  Gee et al. teaches that the light redirecting films comprise a substrate layer (polyvinylfluoride) and the optical layer is disposed on the substrate layer (Figure 5, embossed optical features).

	In view of Claim 13, Gee et al. is relied upon for the reasons given above in addressing Claim 11. Gee et al. teaches the each of the optical structures comprises a plurality of triangular prims and light reflecting layers disposed over the surfaces of the triangular prisms (Figure 7 & Paragraph 0037).


s 1-3, 5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2015/0207003 A1).

In view of Claim 1, Woo et al. teaches a solar cell module (Figure 2A) comprising a light transmitting element (Figure 2A, FG & Paragraph 0041), a front encapsulant layer (Figure 2A, EC1 & Paragraph 0041), a plurality of solar cells space from each other (Figure 1 & Paragraph 0040), a back encapsulant layer (Figure 2A, EC2 & Paragraph 0042), and an encapsulation backsheet disposed in the module’s thickness direction (Figure 2A, BS & Paragraph 0041), the plurality of solar cells together forming a matrix which comprises a plurality of solar cell string parallel with each other (Figure 1, ST1 to ST4 & Paragraph 0041), each solar cell being made up of a plurality of solar cells connected in series (Paragraph 0008), there being a string gap formed between every two adjacent solar cell strings (Figure 1, gap between adjacent ST1 to ST4) and there being a cell gap formed between adjacent solar cells in each solar cell string (Figure 1, the gap between the CEs in each string ST1 to ST4 & Paragraph 0050), wherein each solar cell module further comprises a plurality of light redirecting films being disposed on the solar cell’s back surfaces opposite to their light receiving surfaces (Figure 2A, IC & RF1/RF2), such that they spatially correspond to the string gaps and cell gaps (Figure 1, RF1/RF2 & Figure 10A, RF3), the optical structures (Figure 2A, IC & RF1/RF2) being disposed to face the solar cell’s back surfaces such that the optical structures reflect light toward the interface between the light transmitting element and air, and the light is subsequently totally internally reflected back to the light receiving surfaces of the solar cells (Figure 2A, Light).

In view of Claim 2, Woo et al. is relied upon for the reasons given above in addressing Claim 1.  Woo et al. teaches that each of the light redirecting films is fixed to the opposing ends of corresponding two adjacent solar cells on their back (Figure 2A, IC & RF1/RF2).

In view of Claim 3, Woo et al. is relied upon for the reasons given above in addressing Claim 1.  Woo et al. teaches that each of the optical structures comprises a plurality of triangular prisms and a light perpendicular to a triangular prism’s smallest cross section is defined as the triangular prism’s trend (Figure 1, RF1/RF2), then the light redirecting films comprise either a transversely striped film whose triangular prism’s trends are parallel to its lengthwise direction (Figure 10A, RF3).

In view of Claim 5, Woo et al. is relied upon for the reasons given above in addressing Claim 3. In regards to the mathematical formula set forth in claim 5, Woo et al. teaches the same structure as recited.  The Examiner directs applicant to MPEP 2112.02, "Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process".  It is the examiner's position that the prior art device is the same as the device described in the specification, and as such it is the examiner's position that the device will inherently perform the claimed process. Given that (Woo et al.) discloses that the structure as presently outlined within the applicant's specification, it is clear that the Woo et al. would inherently have a maximum horizontal travelling path of light as set forth in claim 5.

In view of Claim 7, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. teaches that the solar cell module is installed such that its longer edges are parallel to the horizontal plane on at least one position (Figure 10A – the long edges are parallel to the bottom horizontal plane of the cell in Figure 2A) and that at least one position spatially corresponding to the 

In view of Claim 8, Woo et al. is relied upon for the reasons given above in addressing Claim 3. Woo et al. teaches that the solar cell module is installed such that its shorter edges are parallel to the horizontal plane, on at least one position spatially corresponding to the string gaps there is disposed a collimated striped film and on at least one position spatially corresponding to the cell gaps there is disposed a transversely striped film (See Annotated Woo et al. Figure 10B (a), below).
Annotated Woo et al. Figure 10B (a)

    PNG
    media_image1.png
    616
    699
    media_image1.png
    Greyscale

In view of Claim 9, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. teaches that on at least one position spatially corresponding to the string gap and on at least one position spatially corresponding to the cell gaps, the transversely-striped films are disposed (See Annotated Woo et al. Figure 10B (a), below).
Annotated Woo et al. Figure 10B (a)

    PNG
    media_image2.png
    616
    699
    media_image2.png
    Greyscale

In view of Claim 10, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. teaches that on at least one position spatially corresponding to the string gaps and on at least one position corresponding to the cell gaps, the collimated striped films are disposed (Figure 10A, RF1 and RF2).

In view of Claim 11, Woo et al. is relied upon for the reasons given above in addressing Claim 1.  Woo et al. teaches that the light redirecting films comprises a substrate layer (Figure 5, RFB) and an optical layer is disposed on the substrate layer (Figure 5, RFC & Paragraph 0080-0082).



In view of Claim 13, Woo et al. is relied upon for the reasons given above in addressing Claim 11.  Woo et al. teaches that the optical structures comprises a plurality of triangular prims and light reflecting layer disposed over the surfaces of the triangular prisms (Figure 5, RFC & RFB).

In view of Claim 14, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. teaches the triangular prims comprises a polymer material and the optical structures has a thickness between 1 micron and 100 micron (Paragraph 0066, 0082 & 0186).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003 A1) in view of Murillo-Mora et al. (US 2011/0240095 A1).

In view of Claim 4, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. does not disclose that the collimated-strip film has an angle β within a range between 46° and 89°.
Murillo-Mora et al. teaches that a collimated-strip film can have an angle β between a range of 0 to 90° (Figure 9A-B & Paragraph 0292-0297).  Murillo-Mora et al. teaches that it is possible to improve the reuse efficiency of light and to improve the power generation efficiency of a solar battery module by effectively reusing light which would have been conventionally lost (Paragraph 0067).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a collimated-strip film that has an angle β within a range between 0° and 90° as disclosed by Murillo-Mora et al. in Woo et al. solar cell module for the advantages of improving the reuse efficiency of light and to improve the power generation efficiency of a solar battery module by effectively reusing light which would have been conventionally lost.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003 A1) in view of Kalejs et al. (US 2009/0178704 A1).

In view of Claim 6, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. is silent that the vertex angles of the triangular prisms are within a range between 100 and 140 degrees.
Kalejs et al. teaches that the vertex angle of triangular prisms must be in a range between 110 and 130 degrees (Paragraph 0057).  Kalejs et al. teaches that this configuration ensures that incident light reaches the solar cells and raises the output power and lowering cost per watt of a solar cell (Paragraph 0059-0060).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the vertex angle of triangular prisms must be in a range between 110 and 130 degrees for the advantage of ensuring that incident light reaches the solar cells and raises the output power and lowering cost per watt of a solar cell.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003 A1) in view of Bujard et al. (US 2019/0305165 A1).

In view of Claim 6, Woo et al. is relied upon for the reasons given above in addressing Claim 3.  Woo et al. is silent that the vertex angles of the triangular prisms are within a range between 100 and 140 degrees.
Bujard et al. teaches that the vertex angle of two mutually converging facets should be between 110 and 130 degrees so as to ensure that light impinging on the facets will be reflected back into a transparent front cover member at an angle greater than the critical angle so it is then reflected again internally from the front surface of a cover member so as to impinge on solar cells (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the triangular prisms have a vertex angle between 110 and 130 degrees as disclosed by Bujard et al. Woo et al. solar cell module so as to ensure that light impinging on the facets will be reflected back into a transparent front cover member at an angle greater than the critical angle so it is then reflected again internally from the front surface of a cover member so as to impinge on solar cells

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0207003 A1) in view of Ma (US 2016/0172517 A1).

In view of Claim 15, Woo et al. is relied upon for the reasons given above in addressing Claim 13.  Woo et al. teaches that the light reflecting layer comprises one or more of gold and aluminum (Paragraph 0081-0082) but does not disclose that thickness of this layer is between 30-100 nm.
Ma teaches that the thickness of the light reflecting layer is very thin on the order of 300-1000 angstroms e.g., 30-100nm and that this is a suitable thickness for a light reflecting layer using well 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726